Title: Thomas Jefferson to David Hosack, 18 February 1818
From: Jefferson, Thomas
To: Hosack, David


                    
                        Sir
                        Monticello
Feb. 18. 18.
                    
                    I recieved some time ago from M. Thouin, Director of the Botanical or King’s garden at Paris, a box containing an assortment of seeds, Non-American, and therefore presumably acceptable to the American botanist. finding it more and more necessary to abridge the catalogue of my cares, this is among that which I have struck from it. I have therefore this day sent the box to Richmond to the care of Capt Peyton of that place, to be forwarded to you for the use of the Botanical garden of N. York, to which I presume the assortment may be acceptable, for I have not opened it nor do I know it’s particular contents—I am happy in this disposition of it to fulfill the  intentions of the donor, and to make it useful to your institution, and pray you to accept the assurance of my great esteem and respect.
                    
                        Th: Jefferson
                    
                